DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2018/0070531) in view of Orlando (USPN 4944141).
Regarding claim 1, Long discloses a ground contour sensing system (22) for a vehicle with a mowing head (24) that moves across the ground, the ground contour sensing system comprising: a first sensor system (42) configured to measure a first ground contour of the ground in front of the mowing head (Figure 1 shows sensor mounted in front of the head), and to generate first contour measurement signals; a controller (38) configured to receive the first contour measurement signals, to determine whether to move the mowing head based on the first contour measurement signals, and to generate 
	The sensor system of Long is mounted on a front portion of the header frame however is not further mounted on a connection arm that places the entire sensor clearly in front of the mowing head. 
	Orlando discloses a header height sensor system and teaches the mounting of an angle sensor (Figure 6 shows an angle sensor mounted on a distal end of arm 26a) on a connection arm (26a). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Long by mounting an angle sensor on the end of an arm to position the sensor ahead of the header as taught by Orlando for the purpose of measuring the ground contour on undisturbed ground before the crop is harvested by the header.  

Regarding claim 2, Long further discloses wherein the mowing head includes a tilt cylinder (34C) configured to tilt the front of the mowing head relative to the rear of the mowing head (¶0030); and wherein the controller is configured to determine whether to move the mowing head using the tilt cylinder based on the first contour measurement signals, and to generate and send movement commands to the tilt cylinder when it determines to move the mowing head using the tilt cylinder based on the first contour measurement signals (¶0031).

Regarding claim 3, Long further discloses wherein the mowing head further includes a lift cylinder (34A) configured to raise and lower the mowing head relative to the ground; and wherein the controller is configured to determine whether to move the mowing head using the lift cylinder based on the first contour measurement signals, and to generate and send movement commands to the lift cylinder when it determines to move the mowing head using the lift cylinder based on the first contour measurement signals (¶0031).

Regarding claim 4, Orlando further disclose a pivot arm (78 figure 6) and an angle sensor (80), the pivot arm having a proximal end (connected to angle sensor 80) and a distal end (attached to wheel 28a), the distal end configured to move in response to changes in the ground contour in front of the mowing head (As the wheel moves along the ground it measures changes in the ground contour), and wherein the first angle sensor is configured to measure an angle of the pivot arm, and the first contour measurement signals are ground angle readings generated by the first angles sensor based on movement of the pivot arm (Column 6 lines 12-25 discloses signals sent to a system controller.  Sensor 80 measures ground angles via wheel 28a and arm 78 as the angle of the arm changes about pivot 79).

Regarding claim 7, the combination wherein the distal end of the pivot arm is configured to travel along the ground in front of the mowing head (The combination is considered to place the entire sensor system in front of the header via connection arm 26a as shown in figure 6 of Orlando).

Regarding claim 10, the combination discloses wherein the mowing head extends laterally between a right side and a left side however is lacking detail on how many sensors are being used and location of the sensors. 
Examiner takes official notice that it is old and well known to use a plurality of ground following sensors across a wide header to accurately measure the contour of the ground.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have used a plurality of sensors across the width of the header with at least one “first sensor” positioned near the center. 

Regarding claims 16 and 21, Long discloses ground contour sensing method for a vehicle with a mowing head (24) that moves across the ground, the ground contour sensing method comprising: detecting a ground contour of the ground in front of the mowing head using a sensor system (42); generating contour measurement signals based on the detected ground contour; determining whether to move the mowing head based on the contour measurement signals; and generating and sending movement commands to the mowing head when it is determined to move the mowing head based on the contour measurement signals (¶0031).
The sensor system of Long is mounted on a front portion of the header frame however is not further mounted on a connection arm that places the entire sensor clearly in front of the mowing head. 
	Orlando discloses a header height sensor system and teaches the mounting of an angle sensor (Figure 6 shows an angle sensor mounted on a distal end of arm 26a) on a connection arm (26a). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Long by mounting an angle sensor on the end of an arm to position the sensor ahead of the header as taught by Orlando for the purpose of measuring the ground contour on undisturbed ground before the crop is harvested by the header.  

Regarding claim 17, Long further discloses wherein the mowing head includes a tilt cylinder (34C) configured to tilt the front of the mowing head relative to the rear of the mowing head (¶0030), and a lift cylinder (34A) configured to raise and lower the mowing head relative to the ground; and wherein determining whether to move the mowing head based on the contour measurement signals comprises: determining whether the contour measurement signals are in a tilt adjustment region; and determining whether the contour measurement signals are in a lift adjustment region (¶0039 discloses ideal lift and tilt adjustment values that can be preprogrammed into the controller depending on crop type); and wherein generating and sending movement commands to the mowing head comprises: 

Regarding claim 18, Long further discloses wherein the tilt cylinder has an adjustment range; and the method further comprises when it is determined that the contour measurement signals are in the lift adjustment region: determining a desired tilt direction for the mowing head; determining whether the tilt cylinder can be further adjusted in the desired tilt direction; and generating and sending movement commands to the tilt cylinder to move in the desired tilt direction when it is determined that the tilt cylinder can be further adjusted in the desired tilt direction (Controller 38 comprises ideal tilt and height ranges as described in ¶0039. ¶0037-¶0039 discloses contour following using tilt and height control).

Regarding claims 19 and 22, Orlando further disclose a pivot arm (78 figure 6) and an angle sensor positioned forward beyond the front of the mowing head(80), the pivot arm having a proximal end (connected to angle sensor 80) and a distal end (attached to wheel 28a), the distal end configured to move in response to changes in the ground contour in front of the mowing head (As the wheel moves along the ground it measures changes in the ground contour), and wherein the first angle sensor is configured to measure an angle of the pivot arm, and the first contour measurement signals are ground angle readings generated by the first angles sensor based on movement of the pivot arm (Column 6 lines 12-25 discloses signals sent to a system controller.  Sensor 80 measures ground angles via wheel 28a and arm 78 as the angle of the arm changes about pivot 79).

Regarding claim 20, Long further discloses monitoring speed of the tractor; and wherein generating and sending movement commands to the mowing head comprises generating movement commands based on the monitored speed of the tractor (¶0040).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2018/0070531) in view of Orlando (USPN 4944141) as applied to claim 4 in further view of Gramm (USPN 6202395).
Regarding claim 8, the combination is lacking further use of a stop. 
Gramm discloses a header contour sensing system that measure an angle of the ground in relation to a pivotable sensing element and teaches the further use of a stop (Gramm figure 7 element 120) configured to prevent movement of the proximal end of the first pivot arm beyond the stop; and wherein the proximal end of the pivot arm is biased (via spring114) towards the stop.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination by mounting a spring biased stop assembly on the pivot arm as taught by Gramm to bias the wheel into ground contact.  
The spring would be placed about pivot 79 of Orlando which is considered to be located on the proximal end of the arm.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2018/0070531) in view of Orlando (USPN 4944141) as applied to claim 4 in further view of Schilling (USPN 5076046).
Regarding claim 10, the combination discloses a wheel but is lacking the specific use of a coulter.  
	Schilling teaches the known use of a coulter wheel (100/102) in conjunction with a height control assembly (Column 5 lines 55-60).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination by using a coulter wheel as taught by Schilling as an old and well known wheel type for use in height sensing.  

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2018/0070531) in view of Orlando (USPN 4944141) as applied to claim 1 in further view of Berggren (US 2018/0192587).
Regarding claims 11 and 12, Long further discloses wherein the mowing head extends laterally between a right side and a left side and further comprising a tilt cylinder (34C) configured to tilt the front of the mowing head relative to the rear of the mowing head (¶0030), however is lacking mention of the placement of the sensors and detail on how the actuation system specifically handles lateral tilt.  
Berggren discloses a mowing head with sensor and an actuation system capable of handling lateral tilt and teaches the placement of sensors on the right and left edges of the mowing head (116/118) and wherein a controller (100) receives signals from the sensor to control a right lift cylinder (102) configured to raise and lower the right side of the mowing head relative to the left side of the mowing head; and a left lift cylinder (104) configured to raise and lower the left side of the mowing head relative to the right side of the mowing head; and wherein the controller is configured to determine whether to move the mowing head using left and right lift cylinders based on the first and second contour measurement signals, and to generate and send movement commands to the tilt and left and right lift cylinders when it determines to move the mowing head using the left and right lift cylinders based on the first and second contour measurement signals (¶0025-000029).


Regarding claim 13, the combination discloses wherein the controller is configured to determine whether to move the mowing head using the tilt cylinder based on the first and second contour measurement signals, and to generate and send movement commands to the tilt cylinder when it determines to move the mowing head using the tilt cylinder based on the first and second contour measurement signals; the controller is configured to determine whether to move the mowing head using the left lift cylinder based on the first contour measurement signals, and to generate and send movement commands to the left lift cylinder when it determines to move the mowing head using the left lift cylinder based on the first contour measurement signals; and the controller is configured to determine whether to move the mowing head using the right lift cylinder based on the second contour measurement signals, and to generate and send movement commands to the right lift cylinder when it determines to move the mowing head using the right lift cylinder based on the second contour measurement signals (Long discloses contour following via three axes of movement as further detailed in ¶0030-¶0031.  The combination is also considered to follow the contour as taught by long).

Regarding claims 14, Orlando further discloses wherein each sensor comprises a pivot arm (78 figure 6) and an angle sensor positioned forward beyond the front of the mowing head(80), the pivot arm having a proximal end (connected to angle sensor 80) and a distal end (attached to wheel 28a), the distal end configured to move in response to changes in the ground contour in front of the mowing head (As the wheel moves along the ground it measures changes in the ground contour), and wherein the first angle sensor is configured to measure an angle of the pivot arm, and the first contour measurement .

Response to Arguments
Applicant’s arguments filed 11-4-2021 with respect to Long in view of Gramm have been considered but are moot because the new ground of rejection does not rely on the combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to Long in view of Orlando been fully considered but they are not persuasive.  Applicant on page 15 generally states that the combination would not meet claim 1 but does not go into any detail of as to why it wouldn’t.  The rejection above in view of the combination of Long and Orlando is considered appropriate and is therefore maintained.   
Applicant’s further arguments repeat the basic argument that the sensor system is not in front of the header.  However, in view of the combination of Long and Orlando the sensor system would be clearly in front of the header to measure a ground contour before the cutter can potentially disturb the ground or sensor system with crop residue.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671